RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0181-20

C.O.,

          Plaintiff-Appellant,

v.

K.G.,

          Defendant-Respondent,

and

U.O.,

     Defendant-Appellant.
________________________

                   Argued March 10, 2021 – Decided April 13, 2021

                   Before Judges Whipple, Rose, and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FD-09-1010-15.

                   Bonnie C. Frost argued the cause for appellants
                   (Einhorn, Barbarito, Frost & Botwinick, PC,
                   attorneys; Bonnie C. Frost and Jessie M. Mills, on the
                   briefs).
            Adam C. Brown argued the cause for respondent
            (Freeman Law Center, LLC, attorneys; Adam C.
            Brown, of counsel and on the brief).

PER CURIAM

      In this appeal we are asked to determine whether the Family Part judge

abused his discretion when he ordered a modification of a custody and

parenting time order without a plenary hearing.        The appellants, C.O.

(Cecilia) 1 , paternal grandmother and custodial caregiver of the child, M.O.

(Maria), and U.O. (Oscar), Maria's biological father, argue a plenary hearing

was necessary to determine whether respondent, K.G. (Kayla), Maria's

biological mother, is fit to have overnight parenting time with Maria. We

reverse and remand for a plenary hearing.

      Maria was born in December 2013 to Kayla and Oscar. Maria has lived

with Cecilia and her husband since she was three weeks old. Kayla has four

children in addition to Maria, who have different fathers and differing

parenting arrangements.

      Kayla stayed overnight with Maria at Cecilia's home intermittently

before the first custody order was entered. On March 10, 2015, the previous

Family Part judge granted joint legal custody of Maria to Cecilia, Kayla, and

1
  We use initials and pseudonyms for the parties' names in the interest of
protecting their confidentiality, pursuant to Rule 1:38-3(d)(13).
                                                                      A-0181-20
                                     2
Oscar. Cecilia had sole residential custody, while Kayla was provided liberal

parenting time, including overnights.      Kayla was required to give Cecilia

advance notice regarding parenting time.

      On October 6, 2015, Cecilia obtained a temporary restraining order

(TRO) against Kayla, because Kayla threatened her with violence. Ten days

later, the TRO was dismissed.       In June 2016, concerned with what she

described as Kayla's "erratic behavior," Cecilia filed an application requesting

that Kayla be ordered to undergo an evaluation by a mental health professional

and to suspend Kayla's custody and parenting time. On July 19, 2016, the

court, with consent of the parties, suspended Kayla's overnight parenting time

and reduced Kayla's parenting time to four hours on Fridays and five hours on

Saturdays. The court's reasons were placed on the record by a different judge,

but we have not been provided with that transcript. Nor did the trial court, on

this motion, inquire as to the reasons for modifying Kayla's parenting time and

custody from that record.

      The parties dispute whether Kayla continued to consistently exercise her

right to this parenting time or complied with psychotherapy and a mental

health evaluation. Further, it is unclear to this court whether she was ordered

to do so, as the order contained no such requirements.


                                                                         A-0181-20
                                      3
        On July 7, 2020, Kayla moved for modification of the custody order,

requesting joint residential custody of Maria, and fifty-fifty parenting time. In

her application, Kayla alleged she asked on multiple occasions if Maria could

sleep over and on all occasions was told no. 2 She also stated she wanted to

spend more time with her daughter.          She explained that because she and

Cecilia had constantly argued and she kept getting kicked out, Kayla, Oscar

and Cecilia agreed they should share joint custody of Maria, and Kayla could

visit Maria whenever she wanted. Kayla asserted at one point she and Cecilia

had a heated argument and was told to leave Cecilia's house along with her

oldest daughter, A.A. (Ashley), and had to go to a hotel. Kayla alleged that is

why Cecilia filed for a TRO and for modification of the custody order.

        Although the TRO was dismissed, Kayla asserted because she was living

in a hotel room, the court granted Cecilia residential custody, and Kayla was

only allowed to pick Maria up on Fridays from 3:00 p.m. to 7:00 p.m. and

Saturdays from 9:00 a.m. to 2:00 p.m.         To support her capability to have

overnights with Maria, Kayla noted that she bought a bunk bed, so Maria has

her own bed, but Cecilia still refused. Kayla further asserted that now she has

her own apartment in Jersey City and lives with her fiancé, along with his


2
    The custodial order in place did not allow overnights.
                                                                          A-0181-20
                                        4
child, and her daughter Ashley, and Maria, would share a room with the bunk

bed.   Moreover, Kayla said, she now has a job as a full-time pharmacy

technician.

       Cecilia and Oscar both opposed Kayla's application with certifications

describing Kayla as erratic, unstable, suicidal, and volatile. They challenged

Kayla's factual assertions about her parenting, her job, and apartment as

disingenuous, and they reported a different chain of events.        They further

argued Kayla was required to undergo an evaluation and attend therapy and

had not done so.

       The trial court held two telephonic hearings on August 3 and August 12,

2020. Cecilia and Oscar were represented by counsel, and Kayla appeared pro

se. All three adults testified at the first hearing, and some of the transcript is

indiscernible.     Remarkably, no parties were provided an opportunity to

conduct cross-examination.      Kayla reiterated what was presented in her

motion. Oscar told the court he opposed Kayla's request and he had taken

Kayla to the hospital because she was suicidal on more than one occasion.

Cecilia certified in her opposition papers that she witnessed Kayla physically

punish two of her other children by hitting them and digging her nails into

Ashley's arm.


                                                                           A-0181-20
                                       5
      After considering the testimony and reviewing the prior custody orders,

the judge said the following:

            First, this is an analysis of custody and parenting
            time[,] not between the two parents of the child, but
            between her grandmother and the mother of the child.
            And I'll say that it's pretty clear under New Jersey law,
            grandparents do not have the same legal rights to
            custody and parenting time that the natural parents do.
            So I don't need to find any changed circumstances to
            justify revisiting what has been going on for these past
            few years.

      The court found Oscar's testimony biased: "his interests and [his]

mother's interests are the same. But [he] clearly has an interest and a bias in

the case. Might be making this out to be something more than it is." No

medical records or other proofs were submitted by either side on this point.

      The court questioned Kayla regarding her employment status; she

testified she was a "full[-]time pharmacy technician . . . ." However, when

Kayla presented tax documents in support of this employment, the court found

Kayla was not credible and had misrepresented her full-time status.

Nevertheless, the judge found Kayla was employed less than full-time, was

attending school, had an apartment lease, and raises other children. The judge

indicated he would put steps in place to grant Kayla's application.




                                                                         A-0181-20
                                      6
      Following the August 13, 2020, hearing, the court issued two orders,

both entered on August 18, 2020. In the first order, which took effect the day

after the hearing on August 14, 2020, Kayla was granted parenting time for the

first four weeks, with a schedule of Fridays from 3:00 p.m. until 7:00 p.m. and

Saturdays from 9:00 a.m. to 8:00 p.m. For the subsequent six weeks, Kayla's

parenting time with Maria was set to increase to include overnights: every

Friday at 3:00 p.m. until Saturday at 8:00 p.m. And after those ten weeks

passed, Kayla would be permitted to file an application to reassess her custody

and parenting time.   In the second order, the court required inspection of

Kayla's home after the ten weekend visits. On September 7, 2020, Cecilia

filed an emergent application with this court, requesting a stay of the trial

court's August 18, 2020 order, which was denied. This appeal followed.

      We review a trial judge's interpretation of law de novo. "A trial court's

interpretation of the law and the legal consequences that flow from established

facts are not entitled to any special deference."       Manalapan Realty v.

Manalapan Twp. Comm., 140 N.J. 366, 378 (1995). The general rule is that

findings by a court are "binding on appeal when supported by adequate,

substantial credible evidence." Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65

N.J. 474, 484 (1974) (citing N.J. Turnpike Auth. v. Sisselman, 106 N.J. Super.


                                                                         A-0181-20
                                      7
358 (App. Div. 1969)). "Only when the trial court's conclusions are so 'clearl y

mistaken' or 'wide of the mark' should an appellate court intervene and make

its own findings to ensure that there is not a denial of justice." N.J. Div. of

Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of

Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007)).

      "'[A] judgment involving the custody of minor children is subject to

modification at any time upon the ground of changed circumstances.'" Innes v.

Carrascosa, 391 N.J. Super. 453, 500 (App. Div. 2007) (quoting Sheehan v.

Sheehan, 51 N.J. Super. 276, 287 (App. Div. 1958)). A parent seeking to

modify parenting time must show changed circumstances and that the

modification is in the best interests of the child. Finamore v. Aronson, 382

N.J. Super. 514, 522-23 (App. Div. 2006) (citing Todd v. Sheridan, 268 N.J.

Super. 387, 389 (App. Div. 1993); Masterpole v. Masterpole, 181 N.J. Super.

130, 136 (App. Div. 1981)). "A custody arrangement adopted by the trial

court, whether based on the parties' agreement or imposed by the court, is

subject to modification based on a showing of changed circumstances, with the

court determining custody in accordance with the best interests standard of

N.J.S.A. 9:2-4." Bisbing v. Bisbing, 230 N.J. 309, 322 (2017) (citing Beck v.

Beck, 86 N.J. 480, 496 n.8 (1981)).


                                                                         A-0181-20
                                      8
      N.J.S.A. 9:2-4(c) sets out the statutory factors for a best interests

analysis, requiring that

            [i]n making an award of custody, the court shall
            consider but not be limited to the following factors:
            the parents' ability to agree, communicate and
            cooperate in matters relating to the child; the parents'
            willingness to accept custody and any history of
            unwillingness to allow parenting time not based on
            substantiated abuse; the interaction and relationship of
            the child with its parents and siblings; the history of
            domestic violence, if any; the safety of the child and
            the safety of either parent from physical abuse by the
            other parent; the preference of the child when of
            sufficient age and capacity to reason so as to form an
            intelligent decision; the needs of the child; the
            stability of the home environment offered; the quality
            and continuity of the child's education; the fitness of
            the parents; the geographical proximity of the parents'
            homes; the extent and quality of the time spent with
            the child prior to or subsequent to the separation; the
            parents' employment responsibilities; and the age and
            number of the children. A parent shall not be deemed
            unfit unless the parents' conduct has a substantial
            adverse effect on the child.

      When examining a request for change in custody, the court must

consider the challenging parent's fitness and the welfare of the children.

Sheehan, 51 N.J. Super. at 290. To determine fitness, "[t]he court will look to

the 'character, condition, habits and other surroundings'" of the parent. Id. at

291 (quoting Clemens v. Clemens, 20 N.J. Super. 383, 392 (App. Div. 1952)).

The consideration of the child's welfare means the "'safety, happiness,

                                                                         A-0181-20
                                      9
physical, mental and moral welfare of the child.'" Id. at 291 (quoting Fantony

v. Fantony, 21 N.J. 525, 536 (1956)). This "concerns more than the physical

well-being resulting from the furnishing of adequate food, clothing and shelter.

It concerns, inter alia, the spiritual and social welfare of the child." Id. at 292.

A party seeking such custody modification bears the burden of proof to

demonstrate that the status quo is no longer in the best interest of the child.

Bisbing, 230 N.J. at 322.

      As the party seeking modification, it was Kayla's burden to prove that

such a modification of the July 2016 custody order would be in Maria's best

interest. This burden can be met only if she is able to show that a substantial

change in circumstances has occurred since the custodial agreement had been

put in place. See Finamore, 382 N.J. Super. at 522; Todd, 268 N.J. Super. at

398; Mastropole, 181 N.J. Super. at 136; Sheehan, 51 N.J. Super. at 276.

      This standard applies regardless of whether custody was granted to a

third party or a natural parent. Todd, 268 N.J. Super. at 397-98. This court

emphasized in Sheridan that the third party who is:

            able to show that he or she stands in the shoes of a
            parent to the child and thus in parity with the natural
            parent . . . should be accorded the status of a natural
            parent in determining the standard to be applied to the
            quest for custody. In such circumstances, the best
            interests test should apply.

                                                                             A-0181-20
                                       10
            [Ibid. (citing Zack v. Fiebert, 235 N.J. Super. 424, 432
            (App. Div. 1989)) (holding that there is no one
            standard that applies in every third-party custody case;
            "the standard to be applied depends on the status of
            the third-party [vis-à-vis the natural parent and the
            child.").]]

      Here, the trial court applied an incorrect legal standard. The judge failed

to recognize that Maria had lived with Cecilia since she was three-and-a-half-

weeks old, and Cecilia was her primary caretaker since the March 2015, order

granting physical custody of Maria to Cecilia. It is clear that while Kayla has

had parenting time and retains parental rights and joint legal custody, Cecilia

stands in the shoes of a parent to Maria. Therefore, the burden in this matter to

show a change of circumstances rests with the parent who seeks modification,

Kayla.

      In K.A.F. v. D.L.M., 437 N.J. Super. 123 (App. Div. 2014), we

addressed whether a third party has custodial rights as a psychological parent

to a child. There, a former domestic partner sought custodial and parenting

rights to a child as a psychological parent. Id. at 127. We acknowledged the

constitutional rights of natural parents, while cautioning that the fundamental

liberty interest in parenting "is not absolute." Id. at 131-32. "The presumption

in favor of the parent will be overcome by 'a showing of gross miscondu ct,


                                                                          A-0181-20
                                     11
unfitness, neglect, or "exceptional circumstances" affecting the welfare of the

child[.]'" Id. at 132 (alteration in original) (quoting Watkins v. Nelson, 163

N.J. 235, 246 (2000)).      The "exceptional circumstances" category includes

"psychological parent cases in which a third party has stepped in to assume the

role of the legal parent" and "does not require proof that a parent is unfit." Id.

at 132 (quoting V.C. v. M.J.B., 163 N.J. 200, 219 (2000)).

        Courts look at four factors in deciding whether a third party has attained

standing as a child's psychological parent: "[T]he legal parent must consent to

and foster the relationship between the third party and the child; the third party

must have lived with the child; the third party must perform parental functions

for the child to a significant degree; and most important, a parent-child bond

must be forged." Id. at 133 (alteration in original) (quoting V.C., 163 N.J. at

223).

        Based on our review of the record, the trial court engaged in improper

burden shifting when it stated that Cecilia was merely a "non-parent"

grandmother to Maria. The judge was incorrect when he stated "the courts

have made it an extra burden for non-parents that have to prove [custody or

parenting time] by clear and convincing evidence, not the regular

preponderance of evidence. There is a stronger burden." While applicable in


                                                                           A-0181-20
                                       12
other cases, this statement of law fails to address the fact that Cecilia is not a

mere non-parent.

      Moreover, the trial court here found a change of circumstances during

the two August hearings based on cursory review of the current custody

arrangement. Notably, the judge had not explained how these were adequate

changes of circumstances, nor what the circumstances had been previously.

Our review of the record reveals it is replete with unresolved factual issues and

no application or analysis of the N.J.S.A. 9:2-4(c) factors.       Moreover, the

record is barren of any discussion of Rule 1:40-5 screening for mediation, a

favored procedure.

      In J.G. v. J.H., 457 N.J. Super. 365, 372-73 (App. Div. 2019), we said:

            A thorough plenary hearing is necessary in contested
            custody matters where the parents make materially
            conflicting representations of fact.

                  A court, when presented with conflicting factual
            averments material to the issues before it, ordinarily
            may not resolve those issues without a plenary
            hearing. While we respect the family court's special
            expertise, a court may not make credibility
            determinations or resolve genuine factual issues based
            on conflicting affidavits . . . . Moreover, a plenary
            hearing is particularly important when the submissions
            show there is a genuine and substantial factual dispute
            regarding the welfare of children.

                   ....

                                                                           A-0181-20
                                      13
                  "[T]he matter of visitation is so important,
            especially during the formative years of a child, that if
            a plenary hearing will better enable a court to fashion
            a plan of visitation more commensurate with a child's
            welfare . . . it should require it."

            [(quoting Wagner v. Wagner, 165 N.J. Super. 553, 555
            (App. Div. 1979)); see also Faucett v. Vasquez, 411
            N.J. Super. 108, 118-19 (App. Div. 2009) (stressing
            the need for a plenary hearing even prior to a
            temporary modification of custody).]

      Much like J.G., the proceeding that took place here did not constitute a

plenary hearing. The judge asked the parents questions, going back and forth

between them.     The parties were not given an opportunity to exchange

discovery, retain an expert witness, call witnesses or cross-examine each other.

For this reason alone, we are constrained to reverse and remand for a plenary

hearing. And coupled with the misapplication of the law, we remand this case

to be assigned to a different judge. R. 1:12-1(d).

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-0181-20
                                     14